  

UNITED STATES DISTRICT COUR
SOUTHERN DISTRICT OF NEW YO

 

 

  

In re Terrorist Attacks on September 11,2001 | 03 MDL 1570 (GBD)(SN)
ECF Case

 

 

 

This document relates to:

Rivelli, et al. v. Islamic Republic of Iran (18-CV-11878) (GBD) (SN)

[PROPOSED] PARTIAL FINAL JUDGMENT

Upon consideration of the evidence and arguments submitted by Plaintiffs through their
Motion for Partial Final Judgment Against the Islamic Republic of Iran as to Liability and
Damages (the “Motion”), who are each a spouse, parent, child, or sibling (or the estate of a
spouse, parent, child, or sibling), of a victim killed in the terrorist attacks on September 11, 2001,
together with the entire record in this case, it is hereby;

ORDERED that the Motion is granted and default judgment as to liability is entered in
favor of all plaintiffs in Rivelli, et al. v. Islamic Republic of Iran (18-CV-11878) (GBD) (SN) and
against the Islamic Republic of Iran, (“Iran”); and it is,

ORDERED that partial final judgment is entered against Iran and on behalf of those
Plaintiffs who are identified in the attached Exhibit A, who are each a spouse, parent, child, or
sibling (or the estate of a spouse, parent, child, or sibling) of individuals killed in the terrorist
attacks on September | 1, 2001, as indicated in Exhibit A; and it is

ORDERED that Plaintiffs identified in Exhibit A are awarded solatium damages of
$12,500,000 per spouse, $8,500,000 per parent, $8,500,000 per child, and $4,250,000 per sibling,

as set forth in Exhibit A; and it is
Case 1:03-md-01570-GBD-SN Document 5047 Filed 09/03/19 Page 2 of 6
Case 1:03-md-01570-GBD-SN Document 4871 Filed 08/15/19 Page 2 of 2

ORDERED that Plaintiffs identified in Exhibit A are awarded prejudgment interest of
4.96 percent per annum, compounded annually, running from September 11, 2001 until the date
of judgment; and it is

ORDERED that Plaintiffs identified in Exhibit A may submit an application for punitive
damages, economic damages, or other damages (to the extent such awards have not previously
been ordered) at a later date consistent with any future rulings made by this Court on this issue;
and it is

ORDERED that the remaining Plaintiffs in Rivelli, et al. v. Islamic Republic of Iran (18-
CV-11878) (GBD) (SN) not appearing on Exhibit A, may submit in later stages applications for
damages awards, and to the extent such plaintiffs are similarly situated to those appearing on
Exhibit A, the applications will be approved consistent with those approved herein for the

Plaintiffs appearing on Exhibit A.

patea: _ SEP 0 3.9019

New York, New York

psegs B. Donk

RGE. DANIELS
TEI) STATES DISTRICT JUDGE
Case 1:03-md-01570-GBD-SN Document 5047 Filed 09/03/19 Page 3 of 6
Case 1:03-md-01570-GBD-SN Document 4871-1 Filed 08/15/19 Page 1 of 4

EXHIBIT A
Case Tm One GBP aN Document 5047 Filed 09/03/19 Page 4 of 6

ase 1:03-

EX. A to Rivelfi Motion for Judgment on Damages

(Alphabetically by Last Name of 9/11 Decedent)

01570-GBD-SN Document 4871-1 Filed 08/15/19 Page 2 of 4

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1 | Cheryl Rivelli Joseph Rivelli Jr. Spouse $12,500,000

2 | Michael Rivelli Joseph Rivelli Jr. Sibling $4,250,000

3 | Lynda Rivelli Wall Joseph Rivelli Jr. Sibling $4,250,000
4 | Daniel Henry Catherina Robinson Sibling $4,250,000
5 Rita L. Ruback Paul G. Ruback Spouse $12,500,000
6 | Leslie C. Ruben Ronald J. Ruben Sibling $4,250,000
7 =| Anthony Rubino Joanne Rubino Sibling $4,250,000
8 Antoinette Rubino Joanne Rubino Parent $8,500,000
9 | Margaret Grigonis Susan A. Ruggiero Parent $8,500,000
10 | Cyrina Morrison Brock J. Safronoff Sibling $4,250,000
11 | Aaron Safronoff Brock J. Safronoff Sibling $4,250,000
12 | Debra M. Safronoff Brock J. Safronoff Parent $8,500,000
13. | Joel Safronoff Brock J. Safronoff Parent $8,500,000
14 | Tara Safronoff Brock J. Safronoff Spouse $12,500,000
15 | Shawn Saiya Edward Saiya Child $8,500,000
16 | Katherine R. Schlosser Edward Saiya Child $8,500,000
17 | Mary E. Salamone John P. Salamone Spouse $12,500,000
18 | Deborah Rooney John Sammartino Spouse $12,500,000
19 | Nicole Sammartino John Sammartino Child $8,500,000
20 | Sonia Hernandez Ayleen J. Santiago Sibling $4,250,000
21 | Jose A. Medina Ayleen J. Santiago Sibling $4,250,000
22 | Julio Medina Ayleen J. Santiago Parent $8,500,000
23 | Phaedra Savas Anthony Savas Spouse $12,500,000
24 | Laurence Schlissel as Personal Jon S. Schlissel Parent (Deceased) $8,500,000

Representative of the Estate of Ruth Schlissel

25 | Jaclyn McManus Gerard P. Schrang Child $8,500,000
26 | Denise Schrang Gerard P. Schrang Spouse $12,500,000
27 | Katherine R. Krieger Susan Lee Schuler Sibling $4,250,000
28 | Tevis Laspa Susan Lee Schuler Sibling $4,250,000
29 | Elizabeth Schlehr Margaret Seeliger Sibling $4,250,000
30 | Andrew T. Walier Margaret Seeliger Sibling $4,250,000
31 | Arthur A. Walier Margaret Seeliger Parent $8,500,000
32 | James M. Walier Margaret Seeliger Sibling $4,250,000
33 | John P. Walier Margaret Seeliger Sibling $4,250,000
34 | Joseph Walier Margaret Seeliger Sibling $4,250,000
35 | Paul Walier Margaret Seeliger Sibling $4,250,000
36 | Peter Joseph Walier Margaret Seeliger Sibling $4,250,000

 

 

 

 

 

Page 1 of 3

 
Case 1:03-md-01570-GBD-SN Document 5047 Filed 09/03/19 Page 5 of 6
Case 1:03-md-01570-GBD-SN Document 4871-1 Filed 08/15/19 Page 3 of 4

EX. A to Rivelli Motion for Judgment on Damages

(Alphabetically by Last Nai

 

of 9/11 Decedent)

 

 

 

    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

37 | Matthew Walier Margaret Seeliger Sibling $4,250,000
38 | John Sigmund Sr. Johanna Sigmund Parent $8,500,000
39 | Ruth Sigmund Johanna Sigmund Parent $8,500,000
40 | John F. Signer Dianne Signer Sibling $4,250,000
41 | Kenneth Signer Dianne Signer Sibling $4,250,000
42 | Patricia Signer Dianne Signer Parent $8,500,000
43 | Jill S. Polansky Thomas E, Sinton III Sibling $4,250,000
44 | Sally Sinton Thomas E. Sinton III Sibling $4,250,000
45 | Susan M. Sinton Thomas E. Sinton III Parent $8,500,000
46 | Nakia Smith Leon Smith Child $8,500,000
47 | Tiffany Smith Leon Smith Child $8,500,000
48 | Yolanda Smith-Purdy Leon Smith Child $8,500,000
49 | Mary Elizabeth Reddy Moira A. Smith Sibling $4,250,000
50 | Patricia S. Rafter as Personal Representative | Bonnie Smithwick Spouse (Deceased) $12,500,000

of the Estate of Thomas J. Smithwick
51 | Peter Shihadeh Bonnie Smithwick Sibling $4,250,000
52 | James W. Smithwick Bonnie Smithwick Child $8,500,000
53 | Katharine E. Smithwick Bonnie Smithwick Child $8,500,000
54 | Michael Spampinato as Personal Donald F. Spampinato Parent (Deceased) $8,500,000

Representative of the Estate of Mary

Spampinato
55 | Barbara Carroll Spence Maynard S. Spence Spouse $12,500,000
56 | Vincent A. Statz Patricia J. Statz Parent $8,500,000
57 | Leslie A. Intindoli Steven Strauss Sibling $4,250,000
58 | Leslie A. Intindoli as Personal Steven Strauss Parent (Deceased) $8,500,000

Representative of the Estate of Albert Strauss
59 | Leslie A. Intindoli as Personal Steven Strauss Parent (Deceased) $8,500,000

Representative of the Estate of Theresa

Strauss
60 | James R. Sullivan Christopher P. Sullivan Parent $8,500,000
61 | Joan R. Sullivan Christopher P. Sullivan Parent $8,500,000
62 | Kevin M. Sullivan Christopher P. Sullivan Sibling $4,250,000
63 | Matthew J. Sullivan Christopher P. Sullivan Sibling $4,250,000
64 | Peter Q. Sullivan Christopher P. Sullivan Sibling $4,250,000
65 | Robert J. Sullivan Christopher P. Sullivan Sibling $4,250,000
66 | Joan Wolffer Christopher P. Sullivan Sibling $4,250,000
67 | Frances Swift Thomas F, Swift Parent $8,500,000
68 | James S. Swift Thomas F. Swift Sibling $4,250,000
69 | Patrick T. Swift Thomas F, Swift Sibling $4,250,000
70 | Peter T. Swift Jr. Thomas F, Swift Sibling $4,250,000
71 =| Octavia Bangura Hilda E. Taylor Child $8,500,000

 

Page 2 of 3

 
1570-GBD-SN Document 5047 Filed 09/03/19 Page 6 of 6
-01570-G

D-SN Document 4871-1 Filed 08/15/19 Page 4 of 4

Wo

EX. A to Rivelli Motion for Judgment on Damages

(Alphabetically by Last Name of 9/11 Decedent)

 

   
     

     

ry

 

 

 

 

 

 

 

 

 

 

 

 

Yvette Jones Hilda E. Taylor ~ Sibling T $4,250,000
73 | Edna Mbayo Hilda E. Taylor Sibling $4,250,000
74 | Dennis Stafford Hilda E. Taylor Child $8,500,000
75 | George O. Taylor Hilda E. Taylor Sibling $4,250,000
| Total | $516,250,000.00 |

 

Page 3 of 3
